DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 and 6/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 discloses “… a parameter (CS, CS0, CS1, CS2, CSn) of the battery…” and “… wherein an estimated value (CS, CS0, CS1, CS2, CSn) for a capacity…” in which (CS, CS0, CS1, CS2, CSn) are referenced as both “a parameter” of the battery and “an estimated value” of capacity, however, the specification discloses that “a parameter of the battery is determined as a function of the determined amount of charge” which distinguishes that the parameter of the battery is not the same as the estimated value for a capacity of the battery, despite the claims stating that “an estimated value for a capacity of the battery… is determined as a parameter,” therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.
Claims 2-8 and 10-17 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-8 and 10-17 are too rejected in view of the aforementioned dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 discloses “… a parameter (CS, CS0, CS1, CS2, CSn) of the battery…” and “… wherein an estimated value (CS, CS0, CS1, CS2, CSn) for a capacity…” in which (CS, CS0, CS1, CS2, CSn) are referenced as both “a parameter” of the battery and “an estimated value” of capacity, therefore it is unclear to the examiner as to how a determined parameter can also be considered an estimated value, or if the parameter is to be considered the same as the estimated value, in view of the claims stating that “an estimated value for a capacity of the battery… is determined as a parameter,” and the fact that a determined parameter is not an estimated, but rather measured, sensed, detected, or calculated, the therefore the subject matter is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 2-8 and 10-17 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-8 and 10-17 are too rejected in view of the aforementioned dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2013/0110428 A1), herein referred to as Sun, in view of Li et al. (Fast Characterization Method for Modeling Battery Relaxation Voltage).
Regarding Claim 1, Sun discloses a method for monitoring a status of a battery [item 405, figure 4](para. 0038), comprising: 
detecting during a measuring cycle [via item 450 of item 415 of item 410, figure 4], a battery current (para. 0045 – “… configured to measure an electric current flowing through battery 405.”) and the amount of charge which was supplied to the battery and/or removed from the battery during the measuring cycle (para. 0045 – “Charge measuring unit 450 may include a coulomb counting device or circuit configured to count or calculate the amount of charge that has been discharged during a discharging process or with which battery 405 is charged during a charging process, for example, based on an integration of the measured current flowing through resistive element 465.”),  is determined as a function of the detected battery current (para. 0045 - “… based on an integration of the measured current flowing...”), and a parameter (OCV – open circuit voltage – para. 0053) of the battery [item 405, figure 4] is determined as a function of the determined amount of charge (or discharge – para. 0053), wherein an estimated value for a capacity (para. 0052-0053) of the battery [item 405, figure 4] during which the battery [item 405, figure 4] is in the unloaded state after a load phase during which power is supplied to the battery and/or power is removed (via an idling state – not connected to the load 470 or the charger 480 in figure 4 – para. 0043) from the battery [item 405, figure 4], is determined as a parameter (based on OCV – open circuit voltage – para. 0053), and as a function of the estimated value for the capacity (para. 0052-0053), determines for the capacity whether the capacity of the battery [item 405, figure 5] is above a specifiable limit value (para. 0039 – by determining the capacity being above or below a specified limit, the decision can be made to further charge or discharge said battery based on said determined capacity relative to the limit).
Sun fails to explicitly disclose determining the estimated value of the capacity of the battery before a certain relaxation time of the battery has elapsed. Sun discloses that the battery must reach an idle time before the measurements and estimations based on said measurement can take place. 
However, Li discloses wherein battery voltage still evolves beyond a few hours, and goes on to further state that it may take over 24 hours before the battery voltage stabilizes, and thus refers to a certain relaxation time of the battery to avoid the introduction of errors into the OCV-SoC measurements. 
Thus it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that in view of the battery relaxation time teachings as taught by Li, that Sun does in fact determine the estimated values of the capacity of the battery before a certain relaxation time of the battery has elapsed, which would have the added benefit of fast characterization of the battery relaxation response and determination of the battery’s capacity using shorter measurement durations, that do not require a full relaxation of the battery as taught by Li (see abstract and conclusion).
Regarding Claim 2, Sun in view of Li disclose the method according to claim 1, wherein the amount of charge supplied to the battery and/or removed from the battery during the measurement cycle represents the estimated value for the capacity (para. 0004 – Sun).
Regarding Claims 3/10, Sun in view of Li disclose the method according to claims 1/2, wherein the amount of charge supplied to the battery and/or removed from the battery during the measurement cycle is determined by means of a temporal integration of the battery current (para. 0045 - Sun).
Regarding Claim 9, Sun discloses a monitoring device [item 410, figure 4] (para. 0039) for monitoring a status of a battery [item 405, figure 4] (para. 0038), wherein the monitoring device [item 410, figure 4] is designed to detect [via item 450 of item 415 of item 410, figure 4] a battery current during a measurement cycle (para. 0045 – “… configured to measure an electric current flowing through battery 405.”) and, as a function of the detected battery current (para. 0045 - “… based on an integration of the measured current flowing...”), to determine the amount of charge supplied to the battery and/or removed from the battery during the measurement cycle (para. 0045 – “Charge measuring unit 450 may include a coulomb counting device or circuit configured to count or calculate the amount of charge that has been discharged during a discharging process or with which battery 405 is charged during a charging process, for example, based on an integration of the measured current flowing through resistive element 465.”), and, as a function of the determined amount of charge (or discharge – para. 0053), to determine a parameter (OCV – open circuit voltage – para. 0053) of the battery [item 405, figure 4], wherein the monitoring device [item 410, figure 4] is configured in such a way that the monitoring device [item 410, figure 4] determines an estimated value for a capacity (para. 0052-0053) of the battery [item 405, figure 4] during which the battery [item 405, figure 4] is in the unloaded state after a load phase during which power is supplied to the battery and/or power is removed (via an idling state – not connected to the load 470 or the charger 480 in figure 4 – para. 0043) from the battery [item 405, figure 4], as a parameter (based on OCV – open circuit voltage – para. 0053), and, as a function of the estimated value (para. 0052-0053), determines for the capacity whether the capacity of the battery [item 405, figure 5] is above a specifiable limit value (para. 0039 – by determining the capacity being above or below a specified limit, the decision can be made to further charge or discharge said battery based on said determined capacity relative to the limit).
Sun fails to explicitly disclose determining the estimated value of the capacity of the battery before a certain relaxation time of the battery has elapsed. Sun discloses that the battery must reach an idle time before the measurements and estimations based on said measurement can take place. 
However, Li discloses wherein battery voltage still evolves beyond a few hours, and goes on to further state that it may take over 24 hours before the battery voltage stabilizes, and thus 
Thus it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that in view of the battery relaxation time teachings as taught by Li, that Sun does in fact determine the estimated values of the capacity of the battery before a certain relaxation time of the battery has elapsed, which would have the added benefit of fast characterization of the battery relaxation response and determination of the battery’s capacity using shorter measurement durations, that do not require a full relaxation of the battery as taught by Li (see abstract and conclusion). 

Allowable Subject Matter
Claims 4-8, and 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure relates to a method for monitoring a status of a battery, and said battery’s capacity. The invention also includes a monitoring device for monitoring a status of a battery, and said battery’s capacity relative to a motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858